DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2019 and 04/13/2021 have been considered by the examiner.
Election/Restrictions
Applicant's election with traverse of claims 19-48 in the reply filed on 11/16/2021 is acknowledged.  This is found persuasive and the previous requirement for restriction/election filed 09/16/2021 is withdrawn. Claims 19-48 are pending in the present application.
Allowable Subject Matter
Claims 19-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Independent claims 19, 24, 29, 34, 39, 44 and their dependent thereof, are allowed because none of the prior art, either alone or in combination, anticipate or render obvious  selectively activating spatially distributed antenna elements of an antenna array in a predetermined sequence for receiving signals; applying to received incoming signals, in substantial synchronization with said predetermined sequence, a first set of phase or gain manipulations selected for forming a beam in a predetermined direction from said antenna array; accumulating the manipulated incoming signal over an integration period to form said beam; and inferring the presence of an object in said predetermined direction based on the detection in said beam of a reflected signal from said physically separate transmitter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648